Exhibit 32.1 CERTIFICATION PURSUANT TO SECTION 1 I, Brian Douglas, Chief Financial Officer of Graham Capital Management L.P. and I, Paul Sedlack, Chief perating Officer of Graham Capital Management L.P., certify, pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, 18 U.S.C. Section 1350, that: 1. The Quarterly Report on Form 10-Q of Graham Alternative Investment Fund II LLC Blended Strategies Portfolio (the “registrant”) for the period endedJune 30, 2013 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the registrant. Date: August 14, 2013 /s/ Brian Douglas Brian Douglas Chief Financial Officer Graham Capital Management L.P. /s/ Paul Sedlack Paul Sedlack Chief Operating Officer Graham Capital Management L.P.
